Pfeifer, J.,
dissenting. Sovereign immunity — the more they explain it, the more I don’t understand it.
There is no constitutional authority for sovereign immunity in Ohio. Instead, Section 16, Article I of the Ohio Constitution provides that each Ohioan has a right to remedy by due course of law. That constitutional right extends to causes of action against the state:
“Suits may be brought against the state, in such courts and in such manner, as may be provided by law.”
Instead of abiding by that clear constitutional mandate, the majority and the General Assembly take a trip “through the looking glass,” claiming that what the Constitution means when it says that suits may be brought against the state is that suits cannot be brought against the state.
The Constitution means what it says — that the General Assembly may determine how and in what courts cases are brought against the state. The General Assembly, for instance, could do for the state’s political subdivisions what it has done for the state — create a special court like the Court of Claims to make litigation more convenient for the state. The General Assembly does not have the power, however, to foreclose a citizen’s right to recover against the state.
Another confounding theory underlying sovereign immunity is that the people’s constitutional right to sue the state is not “self-executing.” By that it is meant that the constitutional right to sue the state does not arise until the General Assembly makes some move to provide for that right. Thus, the General Assembly supposedly has the power to limit a right that does not exist.
The rationalizations and legal fictions employed to prop up this monarchical throwback are bewildering. The doomsaying is particularly disturbing. The suggestion that without sovereign immunity our communities would go broke is insulting. We expect every person with an automobile to purchase insurance in this state. Should the state be held to a lesser standard of responsibility than we hold for small business, big business, drivers and homeowners?
*671Next comes the common claim that we need to protect the integrity of rapid response emergency vehicles and personnel. Emergency vehicles already have the benefit of a different standard regarding traffic laws which should necessarily result in fewer findings of negligence against rapid response units. Also, sovereign immunity applies in other situations not as dramatic as a firefighter rushing to save children trapped in a burning school. It also applies to a political subdivision’s operation of parks, swimming pools, zoos, and golf courses. So when the caddymaster at the local municipal golf course runs over your foot with a golf cart, do not expect to recover from the state — we cannot risk depriving society of the benefit of golf carts.
Sovereign immunity is a remnant of history. Just because it is historically based does not mean that it is legitimate. Its illegitimacy is well exemplified in this case. Fahnbulleh, stopped at a stop- sign, gets slammed into by a negligently driven fire truck. Since the city is immune from suit, Fahnbulleh’s uninsured motorists coverage does not apply, and he is left to pay for the injuries for which he was not at fault. What’s right about that?